SO. 53-108

                  I N T 3 SUPRC;4E COURT OF THE: STATE OF 31ONTAI'JA
                       I@

                                       1983



LARRY RICHARDSON,
                  Plaintiff and Appellant,


SAFECO INSURANCE COMPANY OF AI\/IERICA,
a Washington Corp. , and ROBERT J.
PlcCORKLE,

                  Defendants and Respondents.




Apgeal from:     District Court of the Thirteenth Judicial District,
                 In and for the County of Yellowstone,
                 The Honorable Charles Luedke, Judge presiding.

Counsel of Record:
         For Appellant:
                 Kelleher Law Office; John S. Koder, Billings,
                 Montana

         For Respondents:

                 Keefer, Roybal, EIanson, Stacey    &   Jarussi; J. Dwaine
                 Roybal, Billings, Plontana



                                  Submitted on Briefs:     May 26, 1983
                                               Decided:    September 29, 1983


Filed:    SEP 2 9 1983



                                  Clerk
Mr. Justice Daniel J.         Shea delivered the Opinion of the
Court.

     Larry A. Richardson appeals an order of the Yellowstone
County District Court granting summary judgment to defendants
Safeco Insurance Company of America and Robert J. McCorkle.
Richardson's claim was for actual and punitive damages.                 He
claims he       suffered economic loss, as well as mental and
emotional distress, due to the actions of Safeco Insurance
Company    of    America     (Safeco) and    its    agent,     Robert   J.
McCorkle, during negotiation and settlement of an accident
claim.    His claim of economic loss is based on attorneys fees
incurred as a result of filing suit against Safeco to compel
payment of car repairs.          He also claims that he suffered
mental    and     emotional    distress     by    Safeco's     fraudulent
misrepresentation of intent to settle the claim, and Safeco's
breach of good faith in the actual settlement of his claim.
We affirm.
    When        Richardson    accepted    Safeco's       settlement,    he
released the insurance company from all claims arising out of
the accident.      Richardson claims his economic loss (attorneys
fees) accrued after he signed the release.           He also claims it
was not his intent to release Safeco from liability for bad
faith actions when he signed the release.
     The trial court found the attorneys fees and the alleged
mental    and    emotional    distress    arose    out    of   the     same
transaction as the car accident, and granted summary judgment
to Safeco.      We agree.
    We first hold that Richardson's duty to pay attorneys
fees arose when he contracted with his attorney to file suit,
rather than after Richardson signed the release.               Second, we
hold that Richardson's claim for bad faith was relinquished
when he signed the release.
        The case arose out of an automobile accident between
Richardson's son Jeff, driving Richardson's car, and a car
insured by Safeco.              Delays in processing the claim prompted
Richardson to retain the Kelleher Law Firm on November 16,
1981.    Richardson alleges the Safeco agent, McCorkle, offered
payment     in     return        for   Jeff's     statement     regarding   the
accident.     After receiving the statement, McCorkle offered an
amount     I.ess        than    the    original      estimate    for    repair.
Richardson rejected this offer and filed an action to recover
his full damages.               In response, Safeco, through McCorkle,
offered to settle for $950.               When he accepted the settlement,
Richardson signed a release of all claims against Safeco.
After    receiving payment, Richardson                brought    suit against
Safeco and its agent, McCorkle.                  The claim alleged bad faith
by   Safeco        in     its    manner     of    settlement    resulting    in
Richardson's mental and emotional. distress.                   Richardson also
alleged economic loss in the form of attorneys fees incurred
when Richardson brought suit to obtain the full amount of
repair costs.
     Larry Richardson claims he was damaged in the amount of
attorneys     fees, and          this claim arose after he             signed a
release for Safeco.             He also claims it was not his intent to
release Safeco from 1-iability for bad faith when he signed
the release.
     Whatever claims Richardson may have had against Safeco
developed     before       the    release    was     signed.      Richardson's
liability for attorneys fees arose when he contracted with
the Kelleher Law Firm to pursue the property damage claim.
Contracts require mutual consideration.                 Richardson's promise
to   pay   attorneys   fees was     exchanged    for his    attorney's
promise to pursue the action.            The obligation came into
existence then, not later.        Richardson knew all the facts and
possible causes of action relating to the accident when he
signed the release, and retained no right to sue Safeco for
attorneys fees.    Although the actual amount of attorneys fees
depended on the settlement figure, Richardson's obligation
and duty to pay the fees arose at the time of filing the
first suit.
      Richardson   concedes   that     his   mental   and   emotional
distress arose before the signing of the release, but he
nonetheless argues that he had no intent to release Safeco
from a claim of bad faith.        Language on the back of the check
to Richardson specifically released Safeco from all claims
arising out of the occurrence upon endorsement.         Finally, one
party's    intent, unknown to the other, cannot change the
obvious intent of the agreement.        Safeco and McCorkle had no
reason to know Richardson was not releasing them from all
claims arising out of the accident.
     All possible claims Richardson might have had against
Safeco matured     before   the    release was    signed.     Summary
judgment was properly granted.       The District Court's order is
affirmed.
W e Concur:



 p      d     3 . u
      Chief J u s t % e